           Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                                          DIVISION
                                  -------
                                                        •
                                                        !
                                                        I
                                                        I
      (Print your full                                  I
                                                        I
                                                        I
                                                        I
                                                        I
                                                                CIVIL ACTION FILE NO.

                                                                      1:18-CV-4998
                                                        I
                                                        I
                                                        I
                                                        I

           v.                                           I
                                                        l
f:fAJrl_[~ fiOfASTOfJ(iJJfef(                      -Aik)             (tobeassignedbyCierk)

                                                        I
                                                        1
                                                        I                                      ..
                                                        ,
                                                        t

                                                        1
                                                                               ~,rs
                                                                  c:\\ 1~ C\..t\\"
                                                                                      ()11
                                                                                          rc0c
                                                                                             ,.~1.-

                                                        •nr.r£\\J 1:.v ·'
                                                        'N-1..i u.s.o.c.
                                                                              f\t\er,\3


      (Print full name of each defendant; an
      employer is usually the defendant)
                         Defendant( s).


          PRO SE EMPLOYMENT DISCRIMINATION COMPLAINT FORM

                                      Claims and Jurisdiction

     1.                       ent discrimination lawsuit is brought under (check only those


                            Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e ~
                            seq., for employment discrimination on the basis of race, color,
                            religion, sex, or national origin, or retaliation for exercising rights
                            under this statute.

                                   NOTE: To sue under Title VII, you generally must have
                                   received a notice of right-to-sue letter from the Equal
                                   Employment Opportunity Commission ("EEOC").

                                               Page I of 9
            Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 2 of 13




                          Age Discrimination in Employment Act of 1967, 29 U.S.C. §§
                          621 et seq., for employment discrimination against persons age 40
                          and over, or retaliation for exercising rights under this statute.

                                 NOTE: To sue under the Age Discrimination in
                                 Employment Act, you generally must first file a charge of
                                 discrimination with the EEOC.


                          Americans With Disabilities Act of 1990, 42 U.S.C. §§ 12101 et
                          seq., for employment discrimination on the basis of disability, or
                          retaliation for exercising rights under this statute.

                                 NOTE: To sue under the Americans With Disabilities Act,
                                 you generally must have received a notice of right-to-sue
                                 letter from the EEOC.


                                     IJ/Q/!l-/1Qw of ~J7
                          Other (describe)

                              lit'~7 @d cawf1-lu-/iovs.




       2.    This Court has subject matter jurisdiction over this case under the above-listed
             statutes and under 28 U.S.C. §§ 1331and1343.

lft'lrflf of T£if Ii', UAJikd 514-le:s CoAJJ/mA1(J\) Miele {p)
l!tJffcd /JAfiOAb Declrvui+1otJ <JJfne fi3hf-s ci Iivd1J0Jvs feople 1
                                             Page 2 of 9

UAJ!VCf-J1tl Dccl11rud1W                  of fl~tv'iAIJ         f.;q~,
 );tJf#Nlf·hotJAI HuM!W Rjhh ~.
     Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 3 of 13




                                      Parties

3.     Plaintiff.                               ailing address below:

       Name                                             t 0
       Address



4.    Defendant(s).       Print below the name and address of each defendant listed
                          on page 1 of this fonn:

      Name                                                                   -Ali~
      Address
                                              170d]
      Name
      Address



      Name
      Address



                                Location and Time

5.    If the alleged discriminatory conduct occurred at a location different from the
      address provid d for defendant(s), state where that discrimination occurred:

                 iJ

                                     Page 3 of 9
     Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 4 of 13




6.     When did the alleged discrimination occur? (State date or time period)

           AJOJ(_J'{\     bcrl Jfj 1.     J




                            Administrative Procedures

7.     Did you file a charge of discrimination~inst defendant(s) with the EEOC or
       any other federal agency?        -V-  Yes               No

              If you checked "Yes," attach a copy of the charge to this complaint.


8.     Have 7     received a Notice of Right-to-Sue letter from the EEOC?

       .L_ Yes                    No

              If you checked "Yes," attach a copy of that letter to this complaint and
              state _Jhe date on which you received that letter:
                      {~ J-l-- {  f

9.     If you are suing for age discrimination, check one of the following:

                    60 days or more have elapsed since I filed my charge of age
                    discrimination with the EEOC

                    Less than 60 days have passed since I filed my charge of age
                    discrimination with the EEOC


              N/ft
                                       Page4 of 9
       Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 5 of 13




l 0.    If you were employed by an agency of the State of Georgia or unsuccessfully
        sought employment with a State agency, did ou file a complaint against
        defendant(s) with the Georgia Commission o Equal Opportunity?

        - - Yes            - - No                      Not applicable, because I was
                                               ----4_,___
                                               no an employee of, or applicant with,
                                               a State agency.

              If you checked "Yes," attach a copy of the complaint you filed with the
              Georgia Commission on Equal Opportunity and describe below what
              happened with it (i.e., the complaint was dismissed, there was a hearing
              before a special master, or there was an appeal to Superior Court):




11.     If you were employed by a Federal agency or unsuccessfully sought
        employment with a Federal agency, did you complete the administrative
        process established by that agency for person alleging denial of equal
        employment opportunity?

        - - Yes            - - No             _.--""- Not applicable, because I was
                                              no an employee of, or applicant with,
                                              a Federal agency.

              If you checked "Yes," describe below what happened in that
              administrative process:




                                      Page 5 of 9
      Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 6 of 13




                                 Nature of the Case

12.    The conduct complained about in this lawsuit involves (check only those that
       apply)/

       _::L_       failure to hire me
                   failure to promote me
                   demotion
                   reduction in my wages
                   working under terms and conditions of employment that differed
                   from similarly situated employees
                   harassment
                   retaliation
                   termination of my employment
       -/          failure to accommodate my d_isabili~ ir-       }                 /I ,
       -V-                                                                    C
                   other (please specify)Q.tctJ::r leiE1 r---iA0,Cll Q lltSI Qf1.._)}
                     C.oi.f:piRAC.~J d1"scflmltJA-t10J 1                        AJJhJetJ'(,
13.    I. be:Yieve at I was discriminated against because of (check only those that
       apply):

       __ · .                                             M_A~AJ~------
                   my race or color, which is ---fh'--'-'""'U. . . . .
                   my religion, which is
                   my sex (gender), which is                                       female
           ~/      my national origin, which is__,;.;:_wL.A:.A~:.--.......-....,...,..------
          )L       my age (my date of birth is _ _,_..-.s.o'-'-"""'-~'-------.J
        •          my disability or perceived disability, which is:
       --

                   my opposition to a practice of my employer that I believe violated
                   the federal anti-discrimination laws or my participation in an
                   EEOC investigation

                   other (please specify)




                                      Page 6 of 9
      Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 7 of 13




14.    Write below, as clearly as possible, the essential facts of your claim(s).
       Describe specifically the conduct that you believe was discriminatory or
       retaliatory and how each defendant was involved. Include any facts which
       show that the actions you are complaining about were discriminatory or
       retaliatory. Take time to organize your statements; you may use numbered
       paragraphs if you find that helpful. Do not make legal arguments or cite cases
       or statutes.


      CX:_e   A+tached CktumeJJb,




(Attach no more than five additional sheets if necessary; type or write legibly only on
one side of a page.)


                                      Page 7 of 9
      Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 8 of 13




15.    Plaintiff    _     /      still works for defendant( s)
                    -¥           no longer works for defendant( s) or was not hired


16.   If this is a disability-related claim, did defendant(s) deny a request for
      reasonable ac~oJmodation?              Yes               No

             If   yo~letrd    "Yes," please explain: - - - - - - - - - - -




17.   If your case goes to trial, it will be heard by a judge unless you elect a jury
      trial. Do you request a jury trial?             Yes         No


                                 Request for Relief




                                     Page 8 of 9
     Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 9 of 13




           PLEASE READ BEFORE SIGNING THIS COMPLAINT

Before you sign this Complaint and file it with the Clerk, please review Rule 11 of
the Federal Rules of Civil Procedure for a full description of your obligation of good
faith in filing this Complaint and any motion or pleading in this Court, as well as the
sanctions that may be imposed by the Court when a litigant (whether plaintiff or
defendant) violates the provisions ofRule 11. These sanctions may include an order
directing you to pay part or all of the reasonable attorney's fees and other expenses
incurred by the defendant( s). Finally, ifthe defendant(s) is the prevailing party in this
lawsuit, costs (other than attorney's fees) may be imposed upon you under Federal
Rule of Civil Procedure 54(d)(l).


             Signed,   <J.~fobc f.- day of _ _/)J_Lf_____., 2o_l_{_

                                                                                co
                                         (Printed name of plai tiff prose)
                                                                          tocc D
                                          jJ/ 9 CMJTic/ J :;fn:-ef L;rJif:Jt
                                         (street address)

                                            !lousfotJ 1)( 17oolf
                                                            I

                                         (City, State, and fip code)

                                            I                   f: (( ~              _ /YlA:t/ l CJfVJ
                                         (email address)                   ""

                                         (j3i)_ 1~4 ~
                                         (telephone number)
                                                                   )0 5&



                                       Page 9 of 9
       Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 10 of 13




                                                  In the

  United States District Court, Northern District of Georgia
                                             State of Georgia
                                 75 Ted Turner Drive, S.W. Suite #2211

                                           Atlanta, GA 30303
Status: Sovereign                                                        Moor

The King/Morocco                                                         Aboriginal

Propria Persona                                                          Indigenous

Federal                                                                  Al Moroccan
Sui Juris                                                                I Self Law Am Master

                                               Complaint

                                   BENTLEY HOUSTON(Inter-Alia)

                                           1530 West Loop S.
                                           Houston, TX 77027

                                             (713) 850-1530
                                                    1)

November 2017, I went into BENTLEY HOUSTON to speak with a manager regarding an employment
opportunity. I was told by management at BENTLEY HOUSTON that I would not be allowed the
opportunity to participate in employment at BENTLEY HOUSTON. I was not allowed an interview at
BENTLEY HOUSTON. The sales manager at BENTLEY HOUSTON said that "there are no positions
available to me." I Am Aboriginal, I Am Indigenous. I Am Sovereign. Furthermore, considering.that I
Am Aboriginal, Indigenous and Sovereign, this corporation BENTLEY HOUSTON is in my Jurisdiction.
In the year 2015 I went into BENTLEY HOUSTON and I was told by employees of BENTLEY
HOUSTON, that "the only way that I would ever have the opportunity to participate in employment at
BENTLEY HOUSTON is if one of the sales people die." I was told by the employees of BENTLEY
HOUSTON that "they run the dealership and that everything goes through them, they have been at the
dealership for several years." This is discrimination, it's very clear that because I Am African, Moorish,
Aboriginal, Indigenous, Sovereign, Al Moroccan, Muur, Moor, I am being discriminated against by
corporations and colonizers in this land of Morocco. I feel violated, this is a very uncomfortable
experience. BENTLEY HOUSTON makes me feel as ifl'm not good enough to participate in
employment. This is failure to hire based on discrimination by BENTLEY HOUSTON.
                                               Page 1of3
       Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 11 of 13




                                                      2)

I have been discriminated against by BENTLEY HOUSTON. I have suffered outstanding "Punitive
Damages", "Assumed Damages", "Actual Damages" and "Pain and Suffering".
                                                      3)

My "Constitutional Rights", "Indigenous Rights", "Aboriginal Rights'', "Sovereign Rights", "Human
Rights" and "Lawful Rights'', have been violated by BENTLEY HOUSTON.



I have been discriminated against by BENTLEY HOUSTON because of my race, sex, age, national
origin, genetic information, religion, marital status.


The instruments that apply to this complaint are "Laws", "Treaties", "Constitutions", "Declarations",
and "Resolutions".
"United States Constitution Article 6" reads, "This Constitution, and the Laws of the United States which
shall be made in Pursuance thereof; and all Treaties made, or which shall be made, under the Authority
of the United States, shall be the supreme Law of the Land; and the Judges in every State shall be
bound thereby, anything in the Constitution or Laws of any State to the Contrary notwithstanding".
"Texas Constitution Article 1 Section 1 reads,
Al. FREEDOM AND SOVEREIGNTY OF STATE. Texas is a free and independent State, subject only
to the Constitution of the United States, and the maintenance of our free institutions and the perpetuity of
the Union depend upon the preservation of the right oflocal self-government, unimpaired to all the States.

"Texas Constitution Article 1 Section 2 reads,
A2. INHERENT POLITICAL POWER; REPUBLICAN FORM OF GOVERNMENT. All political
power is inherent in the people, and all free governments are founded on their authority, and instituted for
their benefit. The faith of the people of Texas stands pledged to the preservation of a republican form of
government, and, subject to this limitation only, they have at all times the inalienable right to alter, reform
or abolish their government in such manner as they may think expedient.

"Texas Constitution Article 1 Section 3 reads,
 A3. EQUAL RIGHTS. All free men, when they form a social compact, have equal rights, and no man, or
set of men, is entitled to exclusive separate public emoluments, or privileges, but in consideration of
public services.

"Texas Constitution Article 1 Section 3 Subsection (A) reads,
EQUALITY UNDER THE LAW. Equality under the law shall not be denied or abridged because of sex,
race, color, creed, or national origin. This amendment is self-operative.
                                                 Page 2of3
       Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 12 of 13




All Treaties, Resolutions, Laws, Declarations, and Constitutions listed herein have been violated by
BENTLEY HOUSTON

 "Zodiac Constitution" ,"Charter of the United Nations'', "Constitution of Morocco", "Texas Constitution Article 1,
Section l ","International Convention on the Suppression and Punishment of the Crime of Apartheid", "United
Nations Declaration on the Rights oflndigenous People", "Universal Declaration of Human Rights", "United States
Constitution Article 6", "Treaty of Tripoli", "International Human Rights Law'', "Uniform Commercial Code 1-
308", "World Conference against Racism, Racial Discrimination, Xenophobia and Related Tolerance", "United
Nations Universal Realization of the Right of Peoples to Self-Determination'', "United Nations Millennium
Declaration", "World Summit on Social Development", "United Nations Rights of Indigenous Peoples Resolution
72/155'', "United Nations Third International Decade for the Eradication of Colonialism", "United Nations Third
International Decade of the Worlds Indigenous People".

I Arna Moor

Moorish Nationality

I Am Al Moroccan

BENTLEY HOUSTON has discriminated against me and violated my rights because of my nationality.

BENTLEY HOUSTON (Inter-Alia) has violated Law and International Law.

This is an attack by BENTLEY HOUSTON against Indigenous, Aboriginal, International, Sovereign humans.

I demand a jury of my peers. Moor.

I demand the court to grant me the plaintiff $3,000,000 in certified gold bars for damages.

Title 7 of the Civil Rights Act
Genetic Information Non-Discrimination Act
United States Code, Section 1091 of Title 18


I Am The King/Morocco "Enforce" and "Exercise" all documents, treaties, resolutions, laws,
declarations and constitutions, listed herein. All listed herein will be respected and honored by All
"Government Officials", "Judicial Systems", "Judicial Officers", "Judicial Courts'', "Law Enforcement",
and All "Corporations" "Businesses" and "Enterprises" within the Jurisdiction of the United States Union
(Inter-Alia.)

Mailing Address

3519 Canfield Street Unit: A

Houston, TX 77004

Phone (832) 734-3658

Email: simmsenterpriseO@gmail.com

                                                     Page 3of3
    Case 4:18-cv-04197 Document 3 Filed in TXSD on 11/02/18 Page 13 of 13



       NOTICE TO
    PRO SE PLAINTIFFS
        attaching form Complaint

            (revised 2/20/2013)



Representing yourself in Court-called appearing pro se-is difficult for persons
without legal training. Before doing so, you should consider finding an attorney to
take your case. The following referral services may help you find a lawyer:

       1.      Atlanta Bar Association (404) 521-0777
               (serving Fulton, Cobb, DeKalb, Douglas, Rockdale, Paulding, Henry,
               Gwinnett, Clayton, Cherokee, Fayette, and Forsyth Counties)

      2.       Cobb County Lawyer Referral Service (770) 424-2947
               (serving Cobb, Douglas, Bartow, Cherokee, and Paulding Counties)

      3.       DeKalb Bar Association Lawyer Referral Service (404) 373-2580
               (serving DeKalb, Fulton, Gwinnett, and Cobb Counties)

      4.       Attorneys' Confidential Referral Service, Inc. (888) 536-5900
               (serving all Counties in Georgia)

      5.       Atlanta Volunteer Lawyers Foundation (404) 521-0790
               http://www.avlf.org

If you desire to proceed without a lawyer, the attached form complaint has been
prepared for your convenience, but you are not required to use it. Please write clearly
and fill it out to the best of your ability. However, completion and filing of this
form is no guarantee that your case will succeed.

You must keep the Clerk of Court informed as to any change in your address or
telephone number. You must also follow the Federal Rules of Civil Procedure and
the Local Rules of this Court. You may obtain a copy of the Federal Rules of Civil
Procedure in most public libraries or at the following website:
http://www.uscourts.gov/uscourts/rules/civil-procedure.pdf. You may review this
Court's Local Rules in the Clerk's Office, purchase a copy from the Clerk's Office,
or access this Court's Local Rules at the following website:
http://www. gand. uscourts.gov/pdf/NDGARulesCV .pdf.
